DETAIL ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Applicant’s filing on 01/09/2020.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
5. 	Claims 1-18 are rejected under 35 U.S.C 102(a)(2) as being anticipated by Tsou et al. (US Pub 2020/0195132, referred as Tsou from here forth [note, a Taiwanese Application is dated back Dec 14, 2018]). 
Regarding claims 1-2, Tsou teaches (Fig. 1-11) a primary controller (104) applied to a primary side (PRI) of a power converter (Flyback converter 100), comprising: a current compensation circuit (204, 220) for generating a compensation current (204 and from node CS combined operation in 220) to a sensing resistor (RCS) of the primary side (PRI) according to a direct voltage (Fig. 5, 204’s 264 is connected between DC signal and ground) and an auxiliary voltage (Vaux), wherein the auxiliary voltage (Vaux) corresponds to an output voltage (Vout) of a secondary side (SEC) of the power converter (100), and the compensation current (204 and from node CS combined operation in 220) is used for changing a peak voltage of the primary side (based on compensation voltage Vcom and current-sensing voltage Vcs, PWM signal generator 202 controls, through the help of attenuator 218 and comparator 220, peak VCS-peak of current-sensing voltage Vcs, so as to regulate the current or the voltage of output power source Vout on secondary side SEC); and a compensation voltage generation circuit (206, 208, 210, 212, 214, 222) coupled (compensation voltage Vcom from 210 is connected to ‘204, 220’ and ‘212, 214 and 222’) to the Fig. 5 shows use of reference current ‘IS, ID’ that is used in 204 to output Ijtr to 220; 204 is further controlled by signal Sgate from 216 (where 216 is controlled by signal Vcom thru 212 and 214, respectively), and 216 eventually controls main switch MN (using gate dive circuit 222), seconday side Vout, and VFB (VFB is controlled in 206 and 208), respectively) a discharge time of the secondary side (208), and a peak current (216’s input signal comparison- PWM signal generator 202 controls, through the help of attenuator 218 and comparator 220, peak VCS-peak of current-sensing voltage Vcs, so as to regulate the current or the voltage of output power source Vout on seconday side SEC), wherein the reference current (Fig. 5 shows use of reference current ‘IS, ID’ that is used in 204 to output Ijtr to 220; 204 is further controlled by signal Sgate from 216 (where 216 is controlled by signal Vcom thru 212 and 214, respectively), and 216 eventually controls main switch MN (using gate dive circuit 222), seconday side Vout, and VFB (VFB is controlled in 206 and 208), respectively) is changed with the output voltage (Vout) of the secondary side (SEC side Vout is fed as VFB, in to 206 and 208, respectively) of the power converter; wherein the compensation current (output of 220) and the reference current (Fig. 5 shows use of reference current ‘IS, ID’ that is used in 204 to output Ijtr to 220; 204 is further controlled by signal Sgate from 216 (where 216 is controlled by signal Vcom thru 212 and 214, respectively), and 216 eventually controls main switch MN (using gate dive circuit 222), seconday side Vout, and VFB (VFB is controlled in 206 and 208), respectively) are used for making an output current (Iout) of the secondary side of the power converter not be changed with the output voltage (Vout) of the secondary side (SEC) of the power converter.
Regarding claim 3, 12, Tsou teaches (Fig. 1-11) the compensation current (204 and from node CS combined operation in 220) is reduced (Fig. 5) with increase of the output voltage (Vout).
Regarding claim 4, 13, Tsou teaches (Fig. 1-11) the reference current is increased with increase of the output voltage (Vout) (Fig. 5 shows use of reference current ‘IS, ID’ that is used in 204 to output Ijtr to 220; 204 is further controlled by signal Sgate from 216 (where 216 is controlled by signal Vcom thru 212 and 214, respectively), and 216 eventually controls main switch MN (using gate dive circuit 222), secondary side Vout, and VFB (VFB is controlled in 206 and 208), respectively).
Regarding claim 5, 14, Tsou teaches (Fig. 1-11) the output current (Iout) corresponds to the discharge time (208) of the secondary side of the power converter and the peak voltage (based on compensation voltage Vcom and current-sensing voltage Vcs, PWM signal generator 202 controls, through the help of attenuator 218 and comparator 
Regarding claim 6, 15, Tsou teaches (Fig. 1-11) the peak current corresponds to the peak voltage (based on compensation voltage Vcom and current-sensing voltage Vcs, PWM signal generator 202 controls, through the help of attenuator 218 and comparator 220, peak VCS-peak of current-sensing voltage Vcs, so as to regulate the current or the voltage of output power source Vout on secondary side SEC)
Regarding claim 7, 16, Tsou teaches (Fig. 1-11) the discharge time (VFB that is controlled in 206, 208) of the secondary side (Vout is sensed as VFB) of the power converter and the peak voltage (based on compensation voltage Vcom and current-sensing voltage Vcs, PWM signal generator 202 controls, through the help of attenuator 218 and comparator 220, peak VCS-peak of current-sensing voltage Vcs, so as to regulate the current or the voltage of output power source Vout on secondary side SEC) are changed with the output voltage (Vout) of the secondary side of the power converter.
Regarding claim 8, 17, Tsou teaches (Fig. 1-11) the current compensation circuit (204, 220) is coupled to an auxiliary winding (AUX) of the primary side (PRI) of the power converter (100) through a voltage divider (R1, R2).
Regarding claim 9, 18. Tsou teaches (Fig. 1-11) the direct voltage (Vin) corresponds to an input voltage of the primary side (PRI) of the power converter (100).
Regarding claim 10, Tsou teaches (Fig. 1-11) a gate control signal generation circuit (22) for generating a gate control signal (Sdrv) to a power switch (MN) of the primary side (PRI) of the power converter according to the compensation voltage (Vcom), wherein the gate control signal (Sdrv) is used for controlling turning-on and turning-off of the power switch (MN).
Regarding claim 11, an operational method of a primary controller (104) applied to a primary side (PRI) of a power converter (100 flyback converter) , wherein the primary controller comprises (104) a current compensation circuit (204, 220), a compensation voltage generation circuit (206, 208, 210, 212, 214, 222), and a gate control signal generation circuit (222), the operational method comprising: a current compensation circuit (204, 220) for generating a compensation current (204 and from node CS combined operation in 220) to a sensing resistor (RCS) of the primary side (PRI) according to a direct voltage (Fig. 5, 204’s 264 is connected between DC signal and ground) and an auxiliary voltage (Vaux), wherein the auxiliary voltage (Vaux) corresponds to an output voltage Fig. 5 shows use of reference current ‘IS, ID’ that is used in 204 to output Ijtr to 220; 204 is further controlled by signal Sgate from 216 (where 216 is controlled by signal Vcom thru 212 and 214, respectively), and 216 eventually controls main switch MN (using gate dive circuit 222), secondary side Vout, and VFB (VFB is controlled in 206 and 208), respectively) a discharge time of the secondary side ( 208), and  a peak current (216’s input signal comparison- PWM signal generator 202 controls, through the help of attenuator 218 and comparator 220, peak VCS-peak of current-sensing voltage Vcs, so as to regulate the current or the voltage of output power source Vout on secondary side SEC), wherein the reference current (Fig. 5 shows use of reference current ‘IS, ID’ that is used in 204 to output Ijtr to 220; 204 is further controlled by signal Sgate from 216 (where 216 is controlled by signal Vcom thru 212 and 214, respectively), and 216 eventually controls main switch MN (using gate dive circuit 222), secondary side Vout, and VFB (VFB is controlled in 206 and 208), respectively) is changed with the output voltage (Vout) of the secondary side (SEC side Vout is fed as VFB, in to 206 and 208, respectively) of the power converter; a gate control signal generation circuit (22) for generating a gate control signal (Sdrv) to a power switch (MN) of the primary side (PRI) of the power converter according to the compensation voltage (Vcom), wherein the gate control signal (Sdrv) is used for controlling turning-on and turning-off of the power switch (MN), wherein the compensation current (204 and from node CS combined operation in 220) and the reference current (Fig. 5 shows use of reference current ‘IS, ID’ that is used in 204 to output Ijtr to 220; 204 is further controlled by signal Sgate from 216 (where 216 is controlled by signal Vcom thru 212 and 214, respectively), and 216 eventually controls main switch MN (using gate dive circuit 222), secondary side Vout, and VFB (VFB is controlled in 206 and 208), respectively) are used for making an output current (Iout) of the secondary side of the power converter not be changed with the output voltage (Vout) of the secondary side (SEC) of the power converter.

Conclusion
6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUSRAT QUDDUS whose telephone number is (571)270-7921.  The examiner can normally be reached on M-TH 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NUSRAT QUDDUS/Examiner, Art Unit 2839                                                                                                                                                                                                        02/13/2021

/Nguyen Tran/Primary Examiner, Art Unit 2838